 Case 2:16-cr-00340-MHT-SRW Document 152 Filed 08/21/20 Page 1 of 2




 IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

   MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA                )
                                        )      CRIMINAL ACTION NO.
        v.                              )         2:16cr340-MHT
                                        )              (WO)
ALVIN LEE McCARY                        )

                                      ORDER

    Based          on     the     evidence         presented     and    the

representations made at the hearing on August 20,

2020, it is ORDERED that:

    (1) Defendant Alvin Lee McCary, based on his

no-contest         plea,    is     adjudged     guilty      of   all   four

charges in the revocation petitions (doc. nos. 109

and 123).

    (2)       Sentencing         is   continued      to   September     30,

2020,    at       10:00    a.m.,      by    videoconferencing.          The

clerk        of    the     court       is     to     make      appropriate

arrangements.
 Case 2:16-cr-00340-MHT-SRW Document 152 Filed 08/21/20 Page 2 of 2




    It    is   further     ORDERED,        based    on    the   court’s

review of the evaluation of defendant McCary by Dr.

Lois Kois (doc. no. 64), that:

    (1)     The   defense     shall        arrange       for    a    full

neuropsychological       evaluation         and    neuroimaging        of

defendant McCary, as recommended by Dr. Kois; and,

by 5:00 p.m. on September 24, 2020, shall file a

report of the results of the evaluation and imaging

study, under seal.          By 5:00 p.m. on September 28,

2020,    the   parties      are       to   file     briefs      on    the

significance, if any, of the evaluation and imaging

study.

    (2) The       United     States         Marshal       shall      make

defendant      McCary      available         for,        and    provide

transportation if necessary to, the evaluation and

neuroimaging appointment.

    DONE, this the 21st day of August, 2020.

                              /s/ Myron H. Thompson
                           UNITED STATES DISTRICT JUDGE




                                  2
